Citation Nr: 0905082	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1990.  He died in 2004.  The Veteran's service medals 
included receipt of the Vietnam Service Medal, Vietnam 
Campaign Medal, Navy Achievement Medal, and the Sea Service 
Deployment Ribbon.  The appellant is the widow of the 
Veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) in Manila, Philippines, 
that denied the claim of entitlement to service connection 
for the cause of the Veteran's death.

With respect to the claim on appeal, the appellant has 
contended that the Veteran's cause of death is due to 
presumed exposure to the herbicide agent, Agent Orange, 
during the Vietnam era.  See 38 C.F.R. §§ 3.307, 3.309.  As 
this claim was based on presumed exposure to Agent Orange, 
adjudication of this issue was covered by a stay then in 
effect.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board will proceed with 
adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2004; the cause of death 
was cardiopulmonary arrest due to acute myocardial 
infarction, hypertensive arteriosclerotic cardiovascular 
disease, chronic renal failure secondary to diabetic 
nephropathy and hypertensive nephropathy.

2.  At the time of his death, the Veteran was service-
connected for gout, sinusitis with polyps and defective 
hearing.

3.  The Veteran served on a ship in the waters outside of 
Vietnam.  

4.  The medical evidence does not demonstrate a relationship 
between the cause of the Veteran's death and service. 


CONCLUSION OF LAW

There was no disability incurred in service that caused or 
materially contributed to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws and Regulations

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In addition, certain chronic diseases, including 
cardiovascular renal disease, arteriosclerosis, hypertension 
and diabetes mellitus, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service connected disability 
will be considered the primary cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2008).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) (2008); McCartt v. West, 12 Vet. App. 164, 
166 (1999). 

Under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii), the presumption only applies to veterans 
who served in-country.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (upheld VA's requirement that a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of his or her military duty in order 
to be entitled to the presumption of herbicide exposure under 
38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2008).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2008).  In 
Gilbert v. Gerwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

II.  Analysis

The appellant contends that the Veteran's death is due to 
herbicide exposure during the Veteran's service in Vietnam.  
The appellant also contends that the Veteran stepped foot on 
Vietnam soil as a steward's mate.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
Veteran's death.  In this case, the Veteran died on April [redacted], 
2004.  The death certificate indicates that his immediate 
cause of death was cardiopulmonary arrest due to acute 
myocardial infarction, hypertensive arteriosclerotic 
cardiovascular disease, chronic renal failure secondary to 
diabetic nephropathy and hypertensive nephropathy. 

At the time of his death, service connection was in effect 
for gout, sinusitis with polyps and defective hearing.  
Service treatment records do not reflect any findings of 
hypertension, renal or heart disease, or diabetes mellitus 
during the Veteran's military service.  There is no evidence 
of a diagnosis of any of the aforementioned diseases within 
one year following his discharge from service either.  
Moreover, there is no competent evidence of record suggesting 
a relationship between the cause of the Veteran's death and 
service or any of his service-connected disabilities.  

On the contrary, post service medical reports show that 
treatment for the Veteran's diabetes and hypertension began 
in 2002, that the Veteran's heart and renal disease developed 
many years after separation from service, and that the 
Veteran had a myocardial infarction on the date of the 
Veteran's death.  Additionally, there is no competent 
evidence which establishes that the Veteran's service-
connected disabilities caused or contributed to cause his 
demise, or that the cause of death was related to service.  

At this time, the Board acknowledges the appellant's 
appellate assertions.  The appellant essentially maintains 
that the cause of the Veteran's death is related to in-
service herbicide exposure.  However, the Board finds that 
the evidence of record is insufficient to establish a 
presumption of herbicide exposure.  The veteran's DD-214 
indicates that he received the Vietnam Service Medal, among 
other medals.  There is also evidence that he served in the 
Pacific region during service.  However, there is no 
indication that the veteran ever served in-country, via duty 
or visitation, in Vietnam.  See Haas v. Peake, See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 U.S.C. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii)).

While there is no dispute that the Veteran had service during 
the Vietnam war, that he served on a ship in Vietnam's 
coastal waters and that he received a Vietnam Service 
Medical, in order for the presumption of having been exposed 
to herbicide agents to attach, there must be evidence that 
the Veteran went ashore in Vietnam.  Such evidence is not 
present.  There are no certified records establishing that 
the Veteran ever set foot in Vietnam.  As a result, the 
evidence as presently assembled, does not support the 
proposition that the Veteran's conditions of service involved 
duty or visitation in the Republic of Vietnam and the 
presumption of exposure to herbicides is not for application 
in this case.  

Furthermore, while the appellant asserts that the Veteran 
likely stepped ashore due to his job in service, the contrary 
evidence as seen by the Veteran's own testimony (see Report 
of Contact dated in February 2003) and an absence of 
supporting evidence, proves to be more probative.  

The Board notes that the appellant has asserted that because 
the Veteran was awarded the Vietnam Service Medal, the 
Veteran satisfies the presumptive basis due to herbicide 
exposure.  In the September and November 2004 statements, the 
appellant also referred to the VA Adjudication Procedure 
Manual M21-1, Part III, para. 4.24g that requires VA to 
presume that a Veteran who has received the Vietnam Service 
Medal was exposed to herbicides.  As such, she essentially 
concludes that because the Veteran is a recipient of the 
Vietnam Service Medal and Manual M21-1, Part III, para. 4.25 
is a substantive rule that created a presumption of herbicide 
exposure based on receipt of the Vietnam Service Medal, the 
Veteran should be awarded service connection on a presumptive 
basis due to herbicide exposure.  

The Board acknowledges the appellant's assertions; however, 
as previously stated, the regulation requires the Veteran to 
have set foot within land borders of Vietnam for the 
presumptive service connection to attach, and a Veteran who 
never went ashore from ship on which he served in Vietnamese 
coastal waters was not entitled to the presumption.  See Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); See also VAOPGCPREC 
27-97.  Although the appellant seems to contend that the 
Veteran's service records show that he set foot in Vietnam, 
such is not the case.  The Veteran's service personnel 
records only show that the Veteran was aboard the U.S.S. 
Mount Baker, during the relevant period at issue, with no 
evidence of the Veteran ever leaving the ship while stationed 
in Vietnam.  Additionally, as noted in Haas, the pertinent 
provision of Manual M21-1 "is an internal manual used to 
convey guidance to VA adjudicators.  It is not intended to 
establish substantive rules beyond those contained in statute 
and regulation."  72 Fed.Reg. 66,218, 66,219 (Nov. 27, 
2007).  The provision at issue does not set forth a firm 
legal test for "service in the Republic of Vietnam," but 
simply provides guidance as to how an adjudicator should go 
about gathering information necessary to determine whether 
the regulatory test had been satisfied.  As such, the Manual 
provides reasonably easily applied guidance for adjudicators 
in an effort to obtain consistency of outcome, and it does 
not define the boundaries of the legal responsibility with 
precision.  See Haas at 1196.  

Additionally, it is well established that the Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  Receipt of this medal does not in itself 
indicate exposure to herbicides.  Therefore, there is no 
basis to grant service connection for the cause of the 
Veteran's death on a presumptive basis due to herbicide 
exposure.

The appellant submitted a letter written by the Director of 
the Naval Warfare Division.  The letter outlined the Command 
History Report of John Paul Jones for 1972.  The letter is 
not connected to the deceased Veteran, nor is it concerning 
the same period of time.  Therefore, the information 
contained in the letter is not probative and does not 
establish the Veteran's presence on Vietnamese soil.

Furthermore, the Board recognizes that the appellant believes 
the Veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a layperson, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, there is no competent evidence of a nexus between 
the cause of the Veteran's death and service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the Veteran's 
death, and the benefit-of-the doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in May 2004.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate a claim for service connection 
for the cause of the Veteran's death.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter sent to the appellant.  The 
VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show that the 
Veteran died from a service related injury or disease.  As to 
informing the appellant of which information and evidence she 
was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

In addition, regarding Hupp, the Veteran was service-
connected for gout, sinusitis with polyps and defective 
hearing.  However, the service-connected disabilities are in 
no way shown to have had any causal relationship to the 
Veteran's death, and as the appellant has not claimed 
otherwise, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In sum, a 
VA error, if any, in notifying or assisting the appellant did 
not affect the fairness of this adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  It is also noted 
that remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Court in Dingess/Hartman also holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008) apply to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notwithstanding the fact that the appellant was not provided 
Dingess notice, the Board determines that the appellant is 
not prejudiced, because she had a meaningful opportunity to 
participate effectively in the processing of the claim.  As 
noted above, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection in May 2004, prior to the 
initial adjudication of the claim.  Further, as discussed in 
detail above, the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, VA has obtained the 
service treatment records and private and VA medical records.

In the present case, the Board finds that there is sufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  The competent medical evidence of record 
establishes that the cause of the Veteran's death was due to 
cardiopulmonary disease due to myocardial infarction, 
hypertensive arteriosclerotic cardiovascular disease, chronic 
renal failure secondary to diabetic nephropathy and 
hypertensive nephropathy.  There is no evidence establishing 
that cardiopulmonary disease or any of the other disabilities 
occurred in service or may be associated with the Veteran's 
service.  Accordingly, the RO was not required to provide a 
medical opinion to resolve this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


